Citation Nr: 0814001	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability on a direct basis and as secondary to service-
connected residuals of a right ankle injury.

2.  Entitlement to service connection for a right 
bunionectomy and hammertoe correction with degenerative joint 
disease on a direct basis and as secondary to service-
connected residuals of a right ankle injury.

3.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently rated as 20 percent disabling.

4.  Whether the discontinuance of a separate 10 percent 
rating for traumatic arthritis of the right ankle was proper.

5.  Entitlement to service connection for lumbosacral 
degenerative joint disease on a direct basis and as secondary 
to service-connected residuals of a right ankle injury.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In October 2006, the veteran testified via video 
conference from the RO before the undersigned in Washington, 
D.C.

The issue of secondary service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Current left knee disability characterized as left knee 
arthritis, status postoperative total knee replacement, is 
etiologically related to service-connected right ankle 
disability.

2.  Current right foot bunion and hammertoes disabilities are 
aggravated by service-connected right ankle disability.  

3.  The veteran's right ankle disorder does not cause 
ankylosis of that joint.

4.  There was CUE in the August 2000 rating decision which 
assigned separate disability ratings under Diagnostic Code 
5271 and 5010, both on the basis of limitation of motion, as 
this decision was not properly based on the regulation 
regarding pyramiding which existed at the time and involved 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

5.  Since there was CUE in the rating of the veteran's right 
ankle disabilities in the August 2000 rating decision, the RO 
has properly discontinued the separate 10 percent rating for 
traumatic arthritis of the right ankle.


CONCLUSIONS OF LAW

1.  Left knee disability characterized as left knee 
arthritis, status postoperative total knee replacement is 
proximately due to or the result of the service-connected 
right ankle disability.  38 U.S.C.A. §§ 1101, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.310(a) (2007).

2.  Right foot bunion and hammertoes disabilities are 
aggravated by the service-connected right ankle disability.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.310(a) (2007).

3.  The criteria for the assignment of a rating in excess of 
20 percent for right ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2007).

4.  The criteria for revision or reversal of the August 2000 
rating decision which assigned separate disability ratings 
for the veteran's right ankle disabilities under both 
Diagnostic Code 5271 and Diagnostic Code 5010 on the basis of 
CUE were met; thus discontinuance of the separate ratings due 
to CUE are not met.  38 C.F.R. § 3.105 (2007); 38 C.F.R. §§ 
4.7, 4.14, 4.71a, Part 4, Diagnostic Codes 5010, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in July 2001, January 2003, August 2004, 
and January 2006, cumulatively fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, identified private medical 
records, and records of the Social Security Administration 
(SSA) have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple examinations.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

With regard to the increased rating claim, according to 
Vazquez-Flores v. Peake, No. 05-0355, 2008 (U.S. Vet. App. 
Jan. 30, 2008), for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 (U.S. 
Vet. App. Jan. 30, 2008), for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders, the Federal 
Circuit stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  There must be a 
demonstration that there was no error.  See Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.").  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In his personal hearings and 
correspondence of record, the claimant actually discussed the 
need for a rating beyond that which is provided in the rating 
schedule; he wants an extraschedular rating.  He discussed 
why his right ankle disability warranted both a schedular 
rating, a separate rating based on arthritis, and an 
extraschedular rating.  Thus, he has demonstrated actual 
knowledge of the pertinent information needed to substantiate 
his claim.  Further, the claimant could be expected to 
understand from the notice what was needed as he was told 
that he needed to submit evidence showing a worsening and he 
discussed the symptoms of his right ankle disability in the 
record.  He has submitted evidence in support of his claim.  
Moreover, VA has obtained all relevant evidence, as noted.  

There is no objective evidence indicating that there has been 
a material change in the service-connected right ankle 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  The examination reports are thorough and supported by 
VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in SOC and the claimant was told why 
a higher rating was not warranted under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice has been 
rebutted as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran is being granted service connection for left knee 
and for right foot bunion and hammertoes disabilities.  Upon 
promulgation of this Board decision, the appropriate 
disability rating and effective date to be assigned will be 
addressed.  There is no need to address these matters with 
regard to the increased rating issue and that issued is 
denied herein.


Background

The service medical records reflect that the veteran injured 
his right ankle during service and underwent surgery.  
Nevertheless, he still had pain and instability.  He was 
given a medical discharge due to the residual right ankle 
disability.  The diagnosis was subluxing peroneal tendons, 
right, with chronic right ankle pain and dyesthetic foot.  

Post-service, the veteran was evaluated at Achilles Foot and 
Ankle Care in February 2000.  His history of a right ankle 
injury was reviewed.  With regard to the right foot, it was 
noted that the veteran had a symptomatic bunion and 
hammertoes on toes one through five.  

In July 2000, the veteran was afforded an examination by VA.  
His right ankle injury history was reviewed.  In addition, a 
magnetic resonance imaging (MRI) was performed.  The 
diagnoses were chronic tendonitis, tears of the anterior 
tibiofibular and anterior talofibular ligaments, thinning of 
the calcaneofibular ligament, deformity of the lateral 
malleolus, surgical clips within the posterior calcaneous, 
high grade partial tear of the peroneus brevis, and partial 
tear of the posterior tibialis tendons.  

In an August 2000 rating decision, service connection was 
granted for residuals of an injury to the right ankle, status 
post peroneal tendo repair, Achilles tendon repair and 
multiple tendon and ligament tears to the right ankle.  A 20 
percent rating was assigned effective February 2000 under 
Diagnostic Code 5271.  In addition, secondary service 
connection was granted for traumatic arthritis of the right 
ankle and a 10 percent rating was assigned effective February 
2000 under Diagnostic Code 5010.  

March 2001 VA records noted that the veteran had injured his 
left knee when he fell two months ago when his right ankle 
gave out.  Left knee x-rays were negative for fracture or 
dislocation.  However, there were moderate degenerative 
arthritic changes in the left knee with spur formation at the 
plantar aspect of the calcaneous.  

In April 2001, correspondence was received from the veteran 
in which he stated that he wanted to reopen his claim for his 
right ankle; in essence, he wanted a higher rating for that 
disability.  He also asserted that he had a left knee 
disability which was secondary to his right ankle 
disabilities.  

May 2001 VA medical records confirmed that the veteran had a 
left knee disability.  X-rays revealed bone on bone 
involvement in all three compartments.  The next month, it 
was noted that the veteran had osteoarthritis of the left 
knee.  The veteran underwent a total knee replacement in 
August 2001.

In August 2001, the veteran expressed to a VA examiner that 
he wanted his bunion and hammertoes operated on and had been 
told that his ankle surgery would be done first and then his 
knees and then his foot.  

In November 2001, the veteran was afforded an examination by 
VA.  At that time, it was noted that the veteran underwent a 
total knee replacement in August 2001.  The examiner 
indicated that the veteran had left knee arthritis status 
post total knee replacement.  It was his opinion that the 
right knee condition had a profound effect on the left knee 
condition and extensive reason for his current left knee 
disability.  Left knee x-rays showed no acute abnormality and 
no indication of hardware failure.  The x-ray report 
indicated that a left total knee prosthesis was in place.  
The patellar, femur, and tibial components were well seated 
within the bones.  There was no acute osseous abnormality 
identified or indication of hardware failure.  

In December 2001, it was noted that the veteran's ankle was 
unstable and painful.  In January 2002, the veteran again 
reported that his right ankle was painful and had become more 
unstable over the years.  Physical examination revealed that 
Babinski was not present bilaterally.  Reflex testing 
revealed +1/4 in the right ankle.  There was intact vibratory 
sensation and intact protective sensation.  There was a 
positive Tinel's sign on the lateral right ankle to distally, 
but no Valliex.  There was a negative Moulder's sign, spaces 
I through IV bilaterally.  Dorsalis pedis and posterior 
tibial pulses were palpable bilaterally.  Capillary filling 
time was less than 3 seconds and hair growth was present.  
Skin temperature was warm to warm, tibia to toes.  There was 
no increase in pigmentation and no ankle edema.  Muscle 
strength was 4/5 on the right.  Range of motion was full, but 
there was mild increase in inversion on the right.  The 
veteran could dorsiflex to 50 and plantar flex to 40, without 
crepitus or pain.  There was no crepitus and no pain at the 
end of range of motion.  There was no pain on palpation of 
the medial ankle ligament.  There was lateral ankle pain on 
palpation of the ATFL and CFL and sinus tarsi area.  There 
was no pain on palpation in any remaining areas.  Anterior 
Drawer sign was negative.  There was no pain on palpation of 
the Achilles tendon.  

X-rays revealed asymmetrical ankle joint space narrowing.  
There were many small osteophytes of the medial ankle.  There 
was cystic bone change in the lateral malleolus.  There were 
two metal anchoring clips on the calcaneous.  It was noted 
that the veteran was scheduled for an ankle modified Lee 
stabilization.  The veteran subsequently underwent this 
surgery as well as repair of a damaged peroneus brevis 
tendon.  

In a February 2002 rating decision, an increased rating for 
the right ankle disabilities was denied.  In addition, 
service connection for left knee arthritis, status post total 
knee replacement, was also denied.  The veteran appealed the 
denial of service connection for a left knee disability.  

In March 2002, the veteran reported that he had been 
undergoing physical therapy on his right ankle which was 
feeling pretty stable.  He was able to walk on the right 
ankle and there were no new complaints.  On April 4, 2004, 
the veteran reported that his right ankle was feeling better 
and he was ready to return to work without any limitations.  

In August 2002, the veteran reported having a painful bunion 
and hammertoe deformities on the right.  In September 2002, 
the veteran underwent an Austin bunionectomy with closing 
base wedge bunionectomy right hallux, extensor hallucis 
longus tendon lengthening, extensor tenotomy digits 2-4 on 
the right, and arthroplasty with K-wire fixation digits 2-4 
of the right foot.  

In a September 2002 rating decision, the RO granted a 
temporary total rating for the period of January 23, 2002 to 
March 1, 2002, for surgical or other treatment necessitating 
convalescence, based on surgery on the right ankle.  The 
veteran underwent a modified Lee stabilization of the right 
ankle as well as repair of a damaged peroneus brevis tendon.  

In November 2002, it was noted that the veteran wanted 
service connection for foot, knee, and back disabilities as 
secondary to his right ankle disabilities.  

In December 2002, correspondence was received in which the 
veteran indicated that he was filing a claim for increased 
ratings for his right ankle disabilities.  He also stated 
that he wanted service connection for a hammertoe condition 
which had been aggravated by the right ankle disabilities.  

In December 2002, a VA physician confirmed that the veteran 
was treated at a VA facility and was still recovering from 
multiple foot surgeries.  He also had a diagnosis of probable 
tendo-Achilles rupture in his right leg.  The physician, who 
was part of the podiatry medical/surgical service team, 
opined that the veteran's service-connected injuries had 
aggravated his hammertoe condition.  It was noted that he was 
scheduled for an MRI of his right ankle as soon as possible.  

In December 2002, it was also noted that the veteran had a 
possible Achilles tendon rupture.  

In January 2003, the veteran was afforded a podiatry 
consultation.  His right ankle and foot were swollen.  The 
veteran indicated that he felt better and the swelling was 
reduced with CAM walker use.  The veteran still wore 
compression hosiery.  On examination, the veteran was able to 
actively dorsiflex and plantar flex his right ankle.  There 
was very mild pain on inversion and eversion movements.  An 
MRI revealed post-operative changes status post Achilles 
tendon repair.  The Achilles tendon was markedly thickened 
and this was consistent with degeneration and tendonitis.  
There was no tear.  The veteran also had peroneus brevis 
tendon tear with postoperative changes status post peroneal 
repair.  Tendinosis of the peroneus longus tendon was present 
without associated tear.  The findings were also suggestive 
of remote trauma to the calcaneofibular, anterior 
tibiofibular ligaments.  There was deformity of the lateral 
malleolus consistent with prior injury.  There was tendinosis 
of the tibialis posterior tendon.  The veteran was instructed 
to use his CAM walker and elevate and rest his right lower 
extremity as well as continue physical therapy and 
compression hose use.  

In February 2003, the veteran was afforded an evaluation.  
The veteran related that his right ankle had worsened since 
his last November 2001 evaluation.  He reported more pain and 
swelling.  He indicated that he had undergone surgery in 
2002.  Currently, the veteran reported having daily pain 
which was rated by him as being 8-9 out of 10 on a scale of 
zero to 10, with 10 being worse, in severity.  He related 
that he had weakness, stiffness, swelling, heat, redness, and 
some instability.  He used pain medication, ice, and 
elevation for relief.  The veteran indicated that his ankle 
had caused back problems to include sciatica.  He was using a 
cane to ambulate.  He denied recurrent dislocation or 
recurrent subluxation.  He stated that he had to decrease his 
walking and could only wear tennis shoes secondary to pain.  
He also was using a diuretic for water retention.  The 
veteran related that the back pain began 2-3 years ago and 
was located on the lower right side, with sciatica.  He had 
been prescribed Neurontin for pain.  In addition, within the 
last 4 years, he had developed right foot problems.  His toes 
would cramp and his big toe would go under the other toes.  
He felt that his ankle problems caused the foot problems.  

Physical examination of the right ankle revealed some edema 
of the ankle.  He had pain on palpation of the lateral 
malleolus.  The veteran had decreased range of motion with 
dorsiflexion to 15 degrees, plantar flexion to 25 degrees, 
inversion to 5 degrees, and eversion to 5 degrees.  The toes 
and back were also examined.  The diagnoses were right ankle 
degenerative joint disease; status post peroneus brevis 
tendon tear with postoperative changes; minimal right foot 
degenerative joint disease; status post bunionectomy and 
hammertoe correction of the right foot; and minimal 
degenerative disc disease (as confirmed by x-ray).  

The examiner opined that the veteran's current right foot 
condition was not secondary to the right ankle condition.  
The hammertoe and bunion, which required surgical repair, 
were not secondary to the traumatic injury that the veteran 
sustained which resulted in the right ankle injury.  With 
regard to the back, the examiner acknowledged that the 
veteran might develop problems with lumbar strain or sprain 
as a result of altered gait mechanics; however, if any 
degenerative joint disease was found in the back, it would 
not be secondary to the right ankle condition and the 
degenerative disc disease was not secondary to the service-
connected right ankle condition.  

In a May 2003 rating decision, an increased rating for right 
ankle disability was denied.  In addition, service connection 
was denied for status post bunionectomy and hammertoe 
correction of the right foot with degenerative joint disease 
as well as degenerative disc disease of the lumbosacral 
spine.  In addition, the RO determined that there was clear 
and unmistakable error (CUE) in the assignment of a separate 
10 percent rating for traumatic arthritis of the right ankle; 
thus, the RO proposed to discontinue that rating no earlier 
than October 1, 2003.  The veteran appealed that 
determination.  

In January 2004, the veteran testified at a personal hearing 
at the RO.  At that time, the veteran related that he was 
told that his left knee cartilage had been damaged and torn 
due to his ankle repeatedly giving out on him.  He needed a 
total knee replacement.  The veteran related that since his 
last surgery on his right ankle, there had not been any 
emergency room treatment; however, he had been treated for 
related problems to the knee and back and he had been put on 
medications for pain.  In addition, he had been taken to the 
emergency room for medication complications.  He related that 
he had been prescribed a cane, a walker, and a wheelchair by 
VA for use.  He used these devices depending on where and for 
how long he would be outside his home.  He had been turned 
down for work due to his knee.  He had also been given right 
ankle stability devices.  He stated that it was hard for him 
to function during the day and his wife had to assist him 
with his activities of daily living such as bathing and 
dressing.  He was also limited in his ability to enjoy 
physical activities.  With regard to his hammertoes and 
bunion, the veteran related that his VA physician told him 
that these problems were not a direct result of his right 
ankle, but that they were aggravated by his right ankle.  In 
addition, this VA physician also noted that his back was 
caused or aggravated by his right ankle.  His left knee was 
also the result of his right ankle.  The veteran reported 
that many times he had fallen and landed on his knee and the 
cartilage had been damaged.  One of these times, his Achilles 
tendon had snapped and he fell on his left knee.  

In a July 2004 rating decision, the RO discontinued the 
separate 10 percent rating for traumatic arthritis of the 
right ankle due to CUE.  The veteran appealed that 
determination.  

In November 2004, the veteran was afforded another evaluation 
by the same physician who performed the February 2003 
examination.  Physical examination of the left knee was 
conducted.  The diagnoses included diagnoses of the right 
ankle as follows: right ankle degenerative joint disease; 
right ankle peroneus brevis tendon tear status post repair; 
status post Achilles tendon repair with degeneration; status 
post left knee total replacement secondary to severe 
degenerative joint disease.  The examiner opined that the 
veteran's current right ankle condition did not cause or 
aggravate the veteran's left knee condition, although the 
veteran stated that he required surgery as a result of a fall 
to the knee in September 2001, there was no evidence in the 
claims file to substantiate that claim.  The examiner 
indicated that the veteran, in May 2001, also had evidence of 
severe degenerative changes of the knee consistent with 
osteoarthritis.  This was a primary condition originating 
from the knee and was not secondary to any ankle condition.  

Thereafter, records from the SSA were received.  Included in 
those records were private treatment reports for a herniated 
nucleus pulposus at L4-5 for which the veteran underwent a 
hemilaminectomy.  In a November 2004 letter, his treating 
physician indicated that he did not have a definite answer 
regarding the cause of the veteran's symptoms.  

In October 2005, the veteran's treating VA physician provided 
a medical opinion.  He initially reviewed the veteran's 
medical history regarding his right ankle, left knee, and 
back.  He indicated that the veteran was status post right 
ankle injury in 1978 with chronic pain and subsequent related 
orthopedic problems involving both knees and the lumbosacral 
spine.  The examiner opined that the veteran's injuries to 
his knees and lumbosacral spine were directly and proximately 
related to the right ankle injury in 1978.  He indicated that 
the veteran had a chronic abnormal gait pattern which had 
affected all of his lower limb joints.  

In October 2006, the veteran testified at a Board hearing.  
He related that he had a left knee disability due to his 
weight-bearing due to the right ankle disability.  When he 
injured his right ankle, the veteran explained that he tore 
his peroneal tendon, so he did not walk normally.  He had 
also fallen due to his right ankle.  His right ankle would 
also swell and he was unable to climb stairs and would have 
to sit and rest.  He could not walk extended distances.  He 
testified that his hammertoe and bunion deformities were 
aggravated by the right ankle disability.  The veteran 
described having right ankle instability and had been given 
ankle supports.  He had contemplated having a fusion.  His 
wife helped him with his activities of daily living.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service- 
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve simple diagnoses.  See Jandreau.  
The veteran is competent to report that he walks abnormally 
and that he has fallen due to his right ankle.  However, he 
cannot attest to specific etiology or causation.  

At the outset, the Board notes that there is no competent 
medical evidence that the veteran has a left knee or right 
foot disability which is directly related to service.  The 
service medical records do not reflect any left knee 
disability, right foot bunion, or right foot hammertoes.  
There is no competent medical evidence establishing that a 
left knee or right foot (other than right ankle) disability 
was first manifest during service.  The veteran himself does 
not contend that this is the case.  The veteran believes that 
he has a left knee and right foot disabilities which are due 
or aggravated by his service-connected right ankle 
disability.  However, he is not competent to provide an 
assessment as to any such etiological relationship.  See 
Espiritu.  

There is conflicting medical evidence with regard to whether 
the veteran's current left knee and right foot disabilities 
are related to his right ankle disorder.  

The veteran has received regular treatment from a VA 
physician who is part of the podiatry medical/surgical 
service team.  This physician indicated that due to the 
veteran's right ankle disability, he ambulates with a chronic 
abnormal gait pattern.  This abnormal gait has affected his 
lower limb joints.  As a result, he has a left knee 
disability.  In addition, this physician opined that the 
veteran's service-connected right ankle injury had aggravated 
his hammertoe condition.  The Board notes that the record is 
replete with treatment reports indicating treatment furnished 
by this physician.  

Another physician opined that veteran's current right ankle 
condition did not cause or aggravate the veteran's left knee 
condition.  The examiner noted that although the veteran 
stated that he required surgery as a result of a fall on the 
knee in September 2001, there was no evidence in the claims 
file to substantiate that claim.  The examiner indicated that 
the veteran, in May 2001, also had evidence of severe 
degenerative changes of the knee consistent with 
osteoarthritis.  This was a primary condition originating 
from the knee and was not secondary to any ankle condition.  
The veteran's current right ankle condition did not cause or 
aggravate the veteran's left knee condition.  This examiner 
also indicated that the veteran's current right foot 
condition was not secondary to the right ankle condition and 
that the hammertoe and bunion, which required surgical 
repair, were not secondary to the traumatic injury that the 
veteran sustained which resulted in the right ankle injury.  

Another examiner attributed the left knee disability to a 
right knee disability.  There was no discussion regarding the 
effect of the right ankle disability.  

In viewing these opinions, with regard to the left knee, the 
Board notes that while the fall from ankle instability itself 
was not documented, a March 2001 record recorded a report by 
the veteran that he had fallen on his left knee 2 months 
before when his ankle gave out.  The examiner (in February 
2003 and November 2004) did not address this matter.  Rather, 
the examiner dated the fall as having occurred in September 
2001.  While there might have been more than one fall, the VA 
records did in fact document left knee problems in March 2001 
records, which dated the onset to 2 months before, when the 
veteran had fallen on his left knee when his ankle was 
unstable.  The other opinion (which attributed the left knee 
disorder to the right knee disorder) did not address the 
purported left knee injury when the veteran fell or the 
effect of the right ankle disability on the left knee.  

In light of the foregoing, while the Board finds these 
medical opinions to be competent, their probative value is 
lessened due to the deficiencies noted above.  

The Board affords more probative value to the other treating 
VA physician's opinion.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The 
failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board is according more weight to the VA opinion because, 
with regard to the left knee, the VA examiner fully addressed 
the altered gait pattern as the etiological basis for the 
left knee disability.  Conversely, the negative opinion 
referred to a fall, but then did not discuss the actual 
pertinent record regarding that fall (the March 2001 report).  
This opinion dated the diagnosis of osteoarthritis after the 
actual fall, but the examiner thought that it occurred prior 
to the fall.  Thus, the underlying history appears 
inaccurate.  The impact of any altered gait pattern was not 
adequately discussed.  The other opinion only referred to a 
right knee disability as being the cause and did not address 
the right ankle.  

With regard to the right foot disabilities, only the VA 
examiner addressed aggravation.  Since the negative opinion 
did not do so, that opinion did not cover all aspects of the 
impact of the right ankle disability.  Thus, the VA 
examiner's opinion is more probative.  

Therefore, the Board attaches more probative value to the VA 
examiner's opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  As such, 
as noted, the VA examiner's opinion is more probative in this 
case.  Accordingly, secondary service connection is warranted 
in this case for a left knee disability characterized as left 
knee arthritis, status postoperative total knee replacement, 
and right foot bunion and hammertoes on the basis of 
aggravation as the more probative evidence supports those 
claims.


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart V. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran has been assigned a 20 percent rating for left 
ankle strain/sprain under Diagnostic Code 5271. 

Diagnostic Code 5271 evaluates the ankle disability based on 
limitation of motion. Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
Part 4, Code 5271.  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

In this case, marked limitation of motion has been 
demonstrated.  At worse and in considering the DeLuca factors 
and with pain, dorsiflexion is limited to 15 degrees, plantar 
flexion is limited to 25 degrees, and inversion and eversion 
are limited to 5 degrees.  

However, in order to warrant a higher rating, the ankle must 
be ankylosed or there must be evidence of impairment of the 
tibia or fibula.  Specifically, a 20 percent evaluation is 
assigned for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  For ankylosis of the ankle in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees, a 30 percent rating is warranted.  
A 40 percent rating is warranted for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

The veteran does not have ankylosis of the ankle.  He still 
retains movement of his right ankle.  

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a brace.  With evidence of malunion of the 
tibia and fibula, a 30 percent evaluation is warranted with 
marked knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 10 
percent evaluation is warranted with slight knee or ankle 
disability.  However, in this case, there is no objective 
evidence of compensable impairment of the tibia and fibula 
related to the service-connected right ankle injury.  Thus, 
this Diagnostic Code would not afford the veteran a higher 
rating in this case.

As for the provisions of Diagnostic Code 5270, based on the 
foregoing, the Board also finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for his right ankle disability.  The 
veteran is receiving the maximum rating for limitation of 
motion of the left ankle under Diagnostic Code 5271.  The 
pertinent diagnostic codes governing other ankle disabilities 
(Diagnostic Codes 5272 to 5274) also only permit a maximum 20 
percent rating.  In order for a higher rating to be assigned, 
the veteran's right ankle must be ankylosed.  The objective 
evidence of record indicates that it is not ankylosed.  
Consequently, the claim for a higher schedular rating must be 
denied.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the preponderance of the evidence is against a 
rating in excess of 20 percent.

The veteran and his representative also asserted that 38 
C.F.R. § 3.321 is for application.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service- connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

In this case, however, the evidence does not show that the 
veteran's right ankle disability has caused interference with 
employment beyond that contemplated by the regular schedular 
standards, or has required frequent hospitalizations.  The 
veteran underwent right ankle surgery.  Otherwise, there have 
been no hospitalizations.  The veteran contends that there is 
interference with employment.  The 20 percent rating 
contemplates industrial impairment.  See 38 C.F.R. § 4.1.  
The record also reflects that the veteran has a myriad of 
other medical problems which impede his ability to work in 
his chosen field as a truck driver.  Thus, the interference 
due to the right ankle is not marked and he has not submitted 
any supporting evidence constituting marked interference 
beyond that contemplated by the regular schedular standards.  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


Whether the Discontinuance of a Separate 10 Percent rating 
for Traumatic Arthritis of the Right Ankle was Proper

In an August 2000 rating decision, service connection was 
granted for residuals of an injury to the right ankle, status 
post peroneal tendon repair, Achilles tendon repair and 
multiple tendon and ligament tears to the right ankle.  A 20 
percent rating was assigned effective February 2000 under 
Diagnostic Code 5271.  In addition, secondary service 
connection was granted for traumatic arthritis of the right 
ankle and a 10 percent rating was assigned effective February 
2000 under Diagnostic Code 5010.  

In a May 2003 rating decision, the RO determined that there 
was CUE in the assignment of a separate 10 percent rating for 
traumatic arthritis of the right able; thus, the RO proposed 
to discontinue that rating no earlier than October 1, 2003.  
In a July 2004 rating decision, the RO discontinued the 
separate 10 percent rating for traumatic arthritis of the 
right able due to CUE.  

The August 2000 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, it must be shown that either the 
correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the August 2000 
rating decision.  At the time of that decision, VA regulation 
was essentially the same as current regulation with regard to 
"pyramiding."  Specifically, the Board agrees that there 
was CUE in the August 2000 rating decision as the applicable 
laws and regulations were not correctly applied in the rating 
decision.  In that rating decision, the RO assigned a 20 
percent rating for the veteran's right ankle disability under 
Diagnostic Code 5271.  In addition, a separate 10 percent 
rating was assigned under Diagnostic Code 5010 for 
"arthritis" as a separate disability entity.  

The pertinent VA regulation provided that the evaluation of 
the same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
Further, the Court had emphasized that a claimant may not be 
compensated twice for the same symptomatology as such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. 
App. 203 (1993).  However, notwithstanding the provisions of 
38 C.F.R. § 4.14, VA was required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 
4.25 (2000).

The Board finds that a separate evaluation under Diagnostic 
Codes 5003 or 5010, which included criteria for evaluating 
degenerative arthritis where there is loss of motion, was not 
warranted because arthritis and the veteran's complaints of 
pain were already taken into consideration in conjunction 
with the assignment of the 20 percent rating under Diagnostic 
Code 5271.  As previously noted above, Diagnostic Code 5271 
evaluates the ankle disability based on limitation of motion.  
Accordingly, the provisions of DeLuca also applied.  

Traumatic and degenerative arthritis established by x-ray 
findings was rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2000).  Limitation of motion must have been 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, but in the 
absence of limitation of motion a compensable rating for 
degenerative arthritis could be assigned when there is x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups (10 percent), or x-ray evidence of 
the same with occasional incapacitating exacerbations (20 
percent).  Id.

Thus, Diagnostic Codes 5271 and 5010 both assigned ratings 
based on limitation of motion and both considered the DeLuca 
factors.  In assigning separate ratings under both diagnostic 
codes, the RO violated the provisions of pyramiding 38 C.F.R. 
§ 4.14 (2000) as the symptoms duplicated and overlapped.  In 
essence, the same manifestation was rated under different 
codes, and, as such, the veteran was in fact compensated 
twice for the same symptomatology.  Thus, he was 
overcompensated for the actual impairment of his earning 
capacity.  

Accordingly, there was an undebatable error in the assignment 
of the separate ratings, there was a violation of the 
regulation forbidding pyramiding, and this error was of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, as the veteran 
would have only been assigned a 20 percent rating and the 
traumatic arthritis would have been compensated within the 
rating under Diagnostic Code 5271, even though "arthritis" 
is a separate diagnosis.  The proper remedy was to combine 
those disabilities under the same rating, such as by 
assigning the rating pursuant to "Diagnostic Code 5010-
5271."

There was a proper basis for the finding of CUE in the August 
2000 rating decision.  As such, the Board finds that the 
actions taken by the RO in the July 2004 rating decision in 
which the RO discontinued the separate 10 percent rating for 
traumatic arthritis of the right ankle due to CUE were 
proper.  

Therefore, the criteria for revision or reversal of the 
August 2000 rating decision which assigned separate 
disability ratings for the veteran's right ankle disabilities 
under both Diagnostic Code 5271 and Diagnostic Code 5010 on 
the basis of CUE were met.  Thus discontinuance of the 
separate ratings due to CUE was proper


ORDER

Secondary service connection for a left knee disability 
characterized as left knee arthritis, status postoperative 
total knee replacement is granted.  

Secondary service connection for right foot bunion and 
hammertoes on the basis of aggravation is granted.  

A rating in excess of 20 percent for residuals of a right 
ankle injury is denied.  

The discontinuance of a separate 10 percent rating for 
traumatic arthritis of the right ankle was proper and the 
appeal as to this issue is denied.


REMAND

A VCAA letter pertaining to secondary service connection for 
a back disability has not been issued.  

A review of the evidence shows that the veteran has 
degenerative joint disease as well as degenerative disc 
disease of the low back.  The Board does not find that the 
positive or negative opinions are adequate.  The negative 
opinion essentially indicated that lumbosacral strain or 
sprain could be due to an abnormal gait pattern, but 
degenerative joint disease or degenerative disc disease could 
not; however, the explanation was not provided.  The positive 
opinion basically stated that the laminectomy was related to 
the abnormal gait pattern, but did not address the question 
previously raised by the negative opinion, that such a 
relationship could not exist.  

Accordingly, the Board finds that the veteran should be 
afforded a back examination.  The examiner should 
specifically indicate all back disabilities present.  The 
examiner should opine whether any current back disability is 
proximately due to, or the result of, the service-connected 
right ankle disability.  The examiner should also opine 
whether any current back disability is permanently aggravated 
by the veteran's service-connected right ankle disability.  
The examiner should address whether it is possible for 
degenerative joint disease or degenerative disc disease to be 
etiologically related, either directly or by aggravation, to 
the veteran's right ankle disability.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of secondary service connection for 
a back disability.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current back 
disability is proximately due to, or the 
result of, a service-connected disability 
to include the service-connected right 
ankle disability.  The examiner should 
also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current back 
disability is permanently aggravated by a 
service-connected disability to include 
the service-connected right ankle 
disability.  

The examiner should note that 
"aggravation" is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  

The examiner should address whether it is 
possible for degenerative joint disease 
or degenerative disc disease to be 
etiologically related, either directly or 
by aggravation, to a service-connected 
disability to include the veteran's right 
ankle disability.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


